19-23007-rdd        Doc 285       Filed 09/13/19       Entered 09/13/19 17:35:05                Main Document
                                                      Pg 1 of 7


    Peter S. Partee, Sr.                                   Michael P. Richman
    Robert A. Rich                                         STEINHILBER SWANSON LLP
    Michael S. Legge                                       122 West Washington Avenue, Suite 850
    HUNTON ANDREWS KURTH LLP                               Madison, Wisconsin 53703-2732
    200 Park Avenue                                        (608) 709-5998
    New York, New York 10166                               mrichman@steinhilberswanson.com
    (212) 309-1000
    ppartee@huntonak.com                                   Co-Counsel for Debtors and
    rrich2@huntonak.com                                    Debtors-in-Possession
    mlegge@huntonak.com

    Counsel for Debtors and
    Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                               )
In re:                                                         )        Chapter 11
                                                               )
EMPIRE GENERATING CO, LLC, et al.,1                            )        Case No. 19-23007 (RDD)
                                                               )
                           Debtors.                            )        (Jointly Administered)
                                                               )

              PROPOSED AMENDED AGENDA OF MATTERS SCHEDULED
                FOR HEARING ON SEPTEMBER 16, 2019 AT 10:00 A.M.

Location of Hearing:           United States Bankruptcy Court for the Southern District of New York
                               before The Honorable Robert D. Drain, United States Bankruptcy Judge
                               300 Quarropas Street, Courtroom Number 118
                               White Plains, New York 10601

                                         CONTESTED MATTERS

         1.       Sale Motion. Debtors’ Motion for Entry of Orders (I) (A) Approving Bid
                  Procedures Relating to the Sale of Substantially All of the Assets of Empire
                  Generating Co, LLC, or Interests in Empire Gen Holdings, LLC, (B) Establishing
                  Procedures in Connection With the Assumption or Assumption and Assignment of
                  Certain Executory Contracts and Unexpired Leases, (C) Approving Notice
                  Procedures (D) Approving Stalking Horse Bid Protections, and (E) Granting
                  Related Relief; and (II) (A) Authorizing the Sale of Substantially All of the Assets

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtors tax identification number, if
applicable, are: Empire Generating Co, LLC [3821], Empire Gen Holdco, LLC [3820], Empire Gen Holdings, LLC
[4849], and TTK Empire Power, LLC [none]. The Debtors’ corporate address is: Empire Generating Co, LLC, c/o
Tyr Energy, LLC, 7500 College Blvd., Suite 400, Overland Park, Kansas 66210.
19-23007-rdd    Doc 285     Filed 09/13/19     Entered 09/13/19 17:35:05      Main Document
                                              Pg 2 of 7


               of Empire Generating Co, LLC, or Interests in Empire Gen Holdings, LLC, Free
               and Clear of Liens, Claims, Encumbrances, and Other Interests; (B) Approving the
               Assumption or Assumption and Assignment of Certain Executory Contracts and
               Unexpired Leases Related Thereto, and (C) Granting Related Relief [ECF No. 6]

               Response Deadline:   June 26, 2019

               Responses and Replies Filed:

                      A.     Objection of the Minority Lenders to the Debtors’ Sale Motion
                             [ECF No. 176]

                      B.     Debtors’ Reply in Support of Sale Motion [ECF No. 265]

                      C.     Reply of Black Diamond Capital Management LLC in Support of
                             Debtors Sale Motion [ECF No. 269]

               Prior Responses and Replies:

                      D.     Minority Lenders’ Omnibus Objection to Debtors Motion For Entry
                             of an Order Authorizing and Directing Assumption of The
                             Restructuring Support Agreement and Debtors Sale Motion [ECF
                             No. 61]

                      E.     Reply of Black Diamond Capital Management LLC in Support of
                             Debtors’ Motions (I) for Approval of Bidding Procedures and Entry
                             of Sale Order and (II) for Entry of an Order Authorizing and
                             Directing Assumption of the Restructuring Support Agreement
                             [ECF No. 74]

                      F.     Debtors’ Reply Brief in Support of (I) RSA Assumption Motion and
                             (II) Bid Procedures Motion [ECF No. 76]

                      G.     Minority Lenders’ Supplemental Objection to Debtors’ Motion for
                             Entry of an Order Authorizing and Directing Assumption of the
                             Restructuring Support Agreement and Debtors’ Sale Motion [ECF
                             No. 83]

               Related Documents:

                      H.     Declaration of Garrick F. Venteicher in Support of (I) Confirmation
                             of the Debtors’ Amended Joint Chapter 11 Plan and (II) Entry of an
                             Order Approving the Sale of Interests in Empire Gen Holdings, LLC
                             to Empire Acquisition, LLC [ECF No. 266]

                      I.     Declaration of Chip Cummins in Support of (I) Confirmation of the
                             Debtors’ Amended Joint Chapter 11 Plan and (II) Entry of an Order



                                                2
19-23007-rdd          Doc 285        Filed 09/13/19       Entered 09/13/19 17:35:05     Main Document
                                                         Pg 3 of 7


                                      Approving the Sale of Interests in Empire Gen Holdings, LLC to
                                      Empire Acquisition, LLC [ECF No. 267]

                             J.       Notice of Filing of Revised Proposed Form of Order (A) Approving
                                      the Purchaser’s Purchase Agreement, (B) Authorizing Sale of
                                      Membership Interests in Empire Gen Holdings, LLC Free and Clear
                                      of Liens, Claims, Encumbrances, and Interests, (C) Authorizing the
                                      Assumption of Executory Contracts and Unexpired Leases, and (D)
                                      Granting Related Relief [ECF No. 273]

                    Other Related Documents:

                             K.       Declaration of Garrick F. Venteicher (I) in Support of Chapter 11
                                      Petitions and First Day Motions and (II) Pursuant to Local
                                      Bankruptcy Rule 1007-2 [ECF No. 3]

                             L.       Declaration of Chip Cummins in Support of (I) Bid Procedures and
                                      Sale Motion and (II) Cash Collateral Motion [ECF No. 7]

                             M.       Order Signed on 6/10/2019 (A) Approving Bid Procedures Relating
                                      to the Sale of Substantially All of the Assets of Empire Generating
                                      Co, LLC, or Interests in Empire Gen Holdings, LLC, (B)
                                      Establishing Procedures in Connection With the Assumption or
                                      Assumption and Assignment of Certain Executory Contracts and
                                      Unexpired Leases, (C) Approving Notice Procedures (D) Approving
                                      Stalking Horse Bid Protections, and (E) Granting Related Relief;
                                      and (II) (A) Authorizing the Sale of Substantially All of the Assets
                                      of Empire Generating Co, LLC, or Interests in Empire Gen
                                      Holdings, LLC, Free and Clear of Liens, Claims, Encumbrances,
                                      and Other Interests; (B) Approving the Assumption or Assumption
                                      and Assignment of Certain Executory Contracts and Unexpired
                                      Leases Related Thereto, and (C) Granting Related Relief [ECF No.
                                      99]2

                             N.       Notice of Bid Procedures, Auction Date and Sale Hearing [ECF No.
                                      100]

                             O.       Notice of Successful Bidder and Cancellation of Auction [ECF
                                      No. 184]

                             P.       Notice of Filing of (I) First Amendment to the Restructuring Support
                                      Agreement and (II) First Amendment to the Purchase and Sale
                                      Agreement [ECF No. 86]



2
    A duplicate copy of this order is filed at ECF No. 102.



                                                              3
19-23007-rdd    Doc 285       Filed 09/13/19    Entered 09/13/19 17:35:05        Main Document
                                               Pg 4 of 7


                         Q.    Notice of Filing of Second Amendment to the Purchase and Sale
                               Agreement [ECF No. 180]

                         R.    Notice of Filing of (I) Third Amendment to the Restructuring
                               Support Agreement and (II) Third Amendment to The Purchase and
                               Sale Agreement [ECF No. 246]

                         S.    Notice of Adjournment of Hearing on Debtors’ Motion for Entry of
                               an Order (A) Authorizing the Sale of Substantially All of the Assets
                               of Empire Generating Co, LLC, or Interests in Empire Gen
                               Holdings, LLC, Free and Clear of Liens, Claims, Encumbrances,
                               and Other Interests; (B) Approving the Assumption or Assumption
                               and Assignment of Certain Executory Contracts and Unexpired
                               Leases Related Thereto, and (C) Granting Related Relief [ECF
                               No. 221]

               Status:         This matter is going forward.

      2.       Assumption and Cure Notices. Notice of Assumption or Assumption and
               Assignment of Assigned Contracts [ECF No. 108]; Supplemental Notice of
               Assumption or Assumption and Assignment of Assigned Contracts [ECF No. 207]

               Response Deadline:     June 26, 2019; August 13, 2019

               Responses Filed:

                         A.    Objection to Motion Cure Amount filed by ISO New England Inc.
                               [ECF No. 174]

                         B.    Limited Objection and Reservation of Rights of NAES
                               Corporation to Notice of Assumption and Assignment of Contracts
                               [ECF No. 177]

               Related Documents:

                         C.    Order Signed on 6/10/2019 (A) Approving Bid Procedures Relating
                               to the Sale of Substantially All of the Assets of Empire Generating
                               Co, LLC, or Interests in Empire Gen Holdings, LLC, (B)
                               Establishing Procedures in Connection With the Assumption or
                               Assumption and Assignment of Certain Executory Contracts and
                               Unexpired Leases, (C) Approving Notice Procedures (D) Approving
                               Stalking Horse Bid Protections, and (E) Granting Related Relief;
                               and (II) (A) Authorizing the Sale of Substantially All of the Assets
                               of Empire Generating Co, LLC, or Interests in Empire Gen
                               Holdings, LLC, Free and Clear of Liens, Claims, Encumbrances,
                               and Other Interests; (B) Approving the Assumption or Assumption
                               and Assignment of Certain Executory Contracts and Unexpired



                                                 4
19-23007-rdd          Doc 285        Filed 09/13/19       Entered 09/13/19 17:35:05    Main Document
                                                         Pg 5 of 7


                                      Leases Related Thereto, and (C) Granting Related Relief [ECF No.
                                      99] 3

                              D.      Stipulation Resolving ISO New England Inc.’s Cure and
                                      Assignment Objections [ECF No. 279]

                    Status:           Pursuant to paragraph 21 of the Bid Procedures Order, in the event
                                      the Debtors and any objecting party are unable to resolve
                                      consensually any timely filed Contract Objection, the Court will
                                      resolve any such Contract Objection at the Sale Hearing or at such
                                      other hearing set by the Court.

           3.       Chapter 11 Plan. Debtors’ Modified Joint Amended Chapter 11 Plan [ECF No.
                    272-2]

                    Response Deadline:          July 10, 2019

                    Responses and Replies Filed:

                              A.      Objection of the Minority Lenders to Confirmation of the Debtors’
                                      Amended Joint Chapter 11 Plan [ECF No. 190]

                              B.      Reply of Black Diamond Capital Management LLC in Support of
                                      Confirmation of the Debtors Amended Joint Chapter 11 Plan [ECF
                                      No. 268]

                              C.      Debtors’ Memorandum of Law (I) in Support of Confirmation of
                                      the Debtors' Amended Joint Chapter 11 Plan and (II) in Response
                                      to Objections Thereto [ECF No. 271]

                    Related Documents:

                              D.      Debtors’ Amended Joint Chapter 11 Plan [ECF No. 145]

                              E.      Declaration of Garrick F. Venteicher in Support of (I) Confirmation
                                      of the Debtors’ Amended Joint Chapter 11 Plan and (II) Entry of an
                                      Order Approving the Sale of Interests in Empire Gen Holdings, LLC
                                      to Empire Acquisition, LLC [ECF No. 266]

                              F.      Declaration of Chip Cummins in Support of (I) Confirmation of the
                                      Debtors’ Amended Joint Chapter 11 Plan and (II) Entry of an Order
                                      Approving the Sale of Interests in Empire Gen Holdings, LLC to
                                      Empire Acquisition, LLC [ECF No. 267]




3
    A duplicate copy of this order is filed at ECF No. 102.



                                                              5
19-23007-rdd    Doc 285     Filed 09/13/19     Entered 09/13/19 17:35:05       Main Document
                                              Pg 6 of 7


                      G.     Notice of Filing of Proposed Findings of Fact, Conclusions of Law
                             and Order Confirming Debtors’ Amended Joint Chapter 11 Plan
                             [ECF No. 272]

               Other Related Documents:

                      H.     Order Signed on 6/21/2019 (i) scheduling the Confirmation Hearing
                             to consider confirmation of the Plan; (ii) establishing the Objection
                             Deadline and approving related procedures; (iii) approving the
                             Notice Procedures; and (iv) approving the Assumption Procedures
                             and Cure of Executory Contracts and Unexpired Lease [ECF
                             No. 158]

                      I.     Summary of Debtors’ Amended Joint Chapter 11 Plan and Notice
                             of Hearing to Approve Confirmation of Debtors’ Amended Joint
                             Chapter 11 Plan [ECF No. 164]

                      J.     Notice of Filing of Plan Supplement for The Debtors’ Amended
                             Joint Chapter 11 Plan [ECF No. 183]

                      K.     Notice of Adjournment of Hearing on Confirmation of Debtors’
                             Amended Joint Chapter 11 Plan [ECF No. 222]

               Status:        This matter is going forward.

      4.       Mediation Motion. Starwood’s Motion for Entry of an Order Appointing a
               Mediator [ECF No. 252]

               Response Deadline:   September 9, 2019

               Responses and Replies Filed:

                      A.     Objection of Black Diamond Capital Management LLC to
                             Starwood’s Motion for Entry of An Order Appointing A Mediator
                             [ECF No. 262]

                      B.     Debtors’ Objection to Starwood’s Motion to Appoint a Mediator
                             [ECF No. 263]

                      C.     Starwood’s Reply in Support of Motion for Entry of an Order
                             Appointing a Mediator [ECF No. 270]

                      D.     Statement of ASSF IV AIV B Holdings III, L.P. and AEIF
                             Trade, LLC in Support of Starwood’s Motion for Entry of an
                             Order Appointing a Mediator [ECF No. 278]

               Related Documents: None




                                                6
19-23007-rdd       Doc 285         Filed 09/13/19    Entered 09/13/19 17:35:05     Main Document
                                                    Pg 7 of 7


                 Status:            This matter is going forward.

Dated:    September 13, 2019
          New York, New York
                                                    /s/ Robert A. Rich
                                                    Peter S. Partee, Sr.
                                                    Robert A. Rich
                                                    Michael S. Legge
                                                    HUNTON ANDREWS KURTH LLP
                                                    200 Park Avenue
                                                    New York, New York 10166
                                                    (212) 309-1000
                                                    ppartee@huntonak.com
                                                    rrich2@huntonak.com
                                                    mlegge@huntonak.com

                                                    Counsel for Debtors and
                                                    Debtors-in-Possession

                                                    - and -

                                                    Michael P. Richman
                                                    STEINHILBER SWANSON LLP
                                                    122 West Washington Avenue, Suite 850
                                                    Madison, Wisconsin 53703-2732
                                                    (608) 709-5998
                                                    mrichman@steinhilberswanson.com

                                                    Co-Counsel for Debtors and
                                                    Debtors-in-Possession




                                                       7
010715.0000002 EMF_US 76463479v4
